HUNT, Circuit Judge.
This is a suit by the receiver of the Washington-Alaska Bank to recover $13,000, alleged to have been wrongfully obtained by appellee Wood. The District Court made find*652ings of fact and drew certain conclusions of law, which resulted in a decree against recovery by the receiver. The receiver appeals.
No question of the accuracy of the facts as found arises, but the receiver contends that the conclusions of law are erroneous. Inasmuch as the issues in the suit involve the same transaction stated and considered as one of the matters decided in Noyes, as Receiver, v. Wood et al. (No. 2593) 247 F. 72, 159 C.C.A. 290, reference to that case is here made, and no extended statement herein is necessary. Inasmuch as the opinion and conclusion reached in that case disposed of the direct essential issue in this, it follows that, for the reasons given in our opinion in that case, the decree of the lower court herein must be reversed, and the cause sent back, with directions to enter a decree in favor of the receiver and against appellee, Wood, for $13,-000, with interest and costs.
The lower court is directed to make the necessary provision that, upon payment of the joint and several judgment entered in the case No. 2593 above referred to against this defendant, Wood, and others, the judgment herein also becomes satisfied.
Reversed.